Order of disposition, Family Court, Bronx County (Nancy M. Bannon, J.), entered on or about July 22, 2010, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of assault in the third degree, and placed him on probation for a period of nine months, unanimously affirmed, without costs.
The court properly exercised its discretion when it denied appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicated him a juvenile delinquent and imposed a term of probation. In light of appellant’s violent acts and behavioral problems, that disposition was the least restrictive alternative consistent with the needs of appellant and the community (see Matter of Katherine W., 62 NY2d 947 [1984]). Concur — Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.